                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

  ALBERT BEARDSLEY,
                Plaintiff,                          CV 19-174-DLC-KLD

  vs.                                                  ORDER

  MOTION AND FLOW CONTROL
  PRODUCTS, INC.; and DOES 1-10,

                Defendants.



  MOTION AND FLOW CONTROL
  PRODUCTS, INC.,
                Third-Party Plaintiff,

  vs.

 PARKER-HANNIFIN
 CORPORATION, and DOES A-Z,

               Third-Party Defendants.




         Third-Party Defendant Parker-Hannifin Corporation moves for the

admission of William McCandless to practice before this Court in this case with

Tim Dailey to act as local counsel. Mr. McCandless’s application appears to be in

order.
                                         1
      Accordingly, IT IS HEREBY ORDERED that Third-Party Defendant’s

motion to admit William McCandless pro hac vice is GRANTED on the condition

that Mr. McCandless shall do his own work. This means that Mr. McCandless

must do his own writing, sign his own pleadings, motions, and briefs, and appear

and participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office. Mr.

McCandless may move for the admission pro hac vice of one (1) associate of his

firm. Such associate, if duly admitted, shall be authorized to participate in this case

on the same terms and conditions as Mr. McCandless.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. McCandless, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

             DATED this 10th day of March, 2020.



                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge




                                           2
